REPUBLIQUE CENTRAFRICAINE

Convention provisoire
d’aménagement-exploitation

Entre

Le Ministère des Eaux, Forêts, Chasse et Pêche, Chargé de l'Environnement, ci-après
désigné « le concédant »,

et;

La Société Centrafricaine de Développement (S.C.D) SA., ayant son Siège Social à
Bangui, ci-après désignée «le concessionnaire»,

il est convenu ce qui suit :
Article 1 : Objet général de la Convention

Le programme « d’Aménagement-Exploitation », objet de la présente convention,
consiste en la préparation d’un plan d'aménagement du Permis d'Exploitation et
d'Aménagement (P.E.A.) n°187, dont le décret donne une superficie totale 156 531
hectares et une superficie utile de 88 547 hectares. Ce permis en un seul lot est situé dans
la préfecture de l’Ombella-Mpoko, sous-préfecture de BIMBO.

Le concessionnaire ne dispose pas encore d'unité de transformation et devra en avoir dans
les délais prévus par la loi forestière en vigueur.

La présente convention fixe les tâches respectives du concédant et du concessionnaire
devant aboutir à la réalisation du programme décrit ci-dessus.

Article 2 : Législation applicable

La présente convention est régie par les lois de la République Centrafricaine,
particulièrement par le CODE FORESTIER CENTRAFRICAIN. Elle intègre le Cahier
des-Charges concernant le permis d’exploitation et d'aménagement (P.E.A.) n° 187. Elle
annule toute demande de mise en valeur pour la période couverte en tout ou en partie FR

la présente convention. FE,

Article 3 : Zone d’intervention du programme

La zone d'intervention du programme correspond aux PEA n°187 attribué au
concessionnaire par le Décret n° 07.090 du 06/04/2007 où figure la description (Article 2
du Décret) :

- le permis est situé dans la circonscription forestière de l’Ombella-Mpoko et défini
comme suit : entre 3°34° et 2°36° de Latitude Nord 16°10’ et 16°40° de longitude Est. Il
est limité :

Au Nord : par le cours d’eau PAMA en remontant jusqu’au village BOZERE en passant
par le village KOUNGA ;

A l'Est : du village SEKIAMOTE en atteignant les villages KALADIPA, en passant par
les villages BOBASSA, BOKASS] I et BOKASSI II le long du cours de la rivière
OUBANGUI ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en atteignant le village
SEKIAMOTE, puis le MODALE :..

A l'Ouest : du confluent des cours d’eau PAMA et MBAMBI en suivant le cours de
MBAMBI jusqu’au village KOUNGA en passant par le point côté 318, puis du
village DIMBANGA et les villages KALANGOUE, KAPOU I en passant par le
point côté 354 en suivant le cours du cours d’eau KAPOU jusqu’à son confluent
avec le cours d’eau LESSE.

La situation actuelle administrative et géographique du permis figure dans la copie du
Décret fournie en Annexe 1 (cf. carte IGN 1/200 000 de ZINGA et MBAÏKI).

Article 4 : Durée de la convention provisoire

La présente convention couvre la période nécessaire à la réalisation de l'inventaire
général d'aménagement et à la préparation d’une proposition de plan d’aménagement du

P.E.A. n° 187 et de son agrément.

Cette période est fixée à deux (2) ans. Elle pourra éventuellement être prorogée d'une

année si les deux parties en expriment la nécessité.

La présente convention prendra fin dès la signature d’une convention définitive
d’aménagement-exploitation, après agrément du plan d’aménagement.
- rédiger le plan d’aménagement toujours en étroite collaboration avec le

Article 5 : Répartition des tâches

5.1. Rôle du concédant

Le concédant, au moyen à ce jour du Projet d’Appui à la Réalisation de Plans
d’ Aménagement Forestiers (PARPAF), à terme au travers de la structure nationale
d'appui aux aménagements à créer, et en étroite relation avec le concessionnairers sera Rp
spécialement chargé de :

- assurer auprès du concessionnaire les actions de formation préalables portant sur la
réalisation de l’inventaire d'aménagement ;

-_ réaliser la cartographie forestière du permis à partir de travaux d’interprétation
d’images satellites et/ou de photo-aériennes et de contrôles terrestres afin d’identifier
les différents types de peuplements, d’en définir l’étendue, non seulement pour
l'estimation de la ressource mais aussi pour leur valorisation ultérieure ;

- mettre en place le dispositif de pré-inventaire, en contrôler la réalisation, en traiter les
données, déterminer un taux minimum de sondage d'inventaire en dessous duquel on
ne peut descendre, concevoir le plan de sondage final de l’inventaire d'aménagement;

-_ réaliser les études biologiques, techniques et socio-économiques de base préalables à
l’aménagement du permis ainsi que le diagnostic des pratiques forestières et
industrielles existantes du concessionnaire ;

- effectuer un suivi-contrôle de qualité des travaux d'inventaire d'aménagement réalisés
par le concessionnaire selon des modalités décrites dans les normes nationales
d'inventaire d'aménagement et dans le cahier des charges particulier de l'inventaire
d'aménagement propre au PEA.

- assurer le traitement des données de l’inventaire d'aménagement réalisé sur le terrain
par le concessionnaire, et analyser les résultats tant sur le plan quantitatif que
qualitatif ;

- préparer dans les six mois suivant la fin de l'inventaire, en étroite collaboration avec
le concessionnaire, des scénarios d'aménagement pour les P.E.A. n° 187 devant
permettre l’approvisionnement à long terme de l’industrie dans le cadre du
renouvellement de la ressource et de la conservation de l’écosystème forestier naturel

‘d’une part et du projet d’entreprise précisé par le concessionnaire d’autre part ;

- sur la base des scénarios proposés, une réunion de démarrage des négociations entre
le concessionnaire et le Ministère chargé des forêts sera organisée avec l'avis
technique du PARPAF. Le choix du scénario définitif issu de ces négociations devra
intervenir dans un délai de trois mois à compter de la date de cette réunion et ser.
notifié au PARPAF et au concessionnaire par le Ministère ;

concessionnaire.

5.2. Rôle du concessionnaire
Le concessionnaire sera plus spécialement chargé de:

- réaliser l'inventaire d’aménagement sur la superficie du permis, conformément aux
normes nationales d’inventaire. À ce titre, il disposera des moyens humains et
matériels nécessaires pour un bon déroulement des travaux d’inventaire, L’inventaire
prévoit de mobiliser 2 équipes de comptage et layonnage de 15 personnes: Un chef
d'équipe de la société suffisamment qualifié sera spécifiquement affecté à la
Supervision des 2 équipes d’inventaire, Ces équipes seront placées sous la supervision
directe du chef d’équipe qui, avec l’aménagiste, constitue le point de contact direct du
PARPAF pour toutes les questions de logistique et d'organisation de l'inventaire,

- démarrer l'inventaire d'aménagement dans les trois mois à partir de la signature de la
présente convention dans la phase initiale de formation et assurer une activité
régulière des opérations d’inventaire sur la durée des opérations estimée entre treize
(13) et seize (16) mois (si la cadence de travail, définie dans les normes, de 63 km de
layon compté par mois est bien respectée) ;

-_ terminer les travaux d'inventaire d'aménagement sur le terrain au plus tard dix huit

(18) mois après la date de démarrage de l'inventaire d'aménagement (estimée au plus
tôt en septembre 2007);

= S'assurer de la conformité de l'ensemble de ses travaux avec les modalités décrites
dans les normes nationales d'aménagement et dans le cahier des charges particulier de

l'inventaire d'aménagement propre au PEA (en particulier le respect du plan de
sondage).

- réaliser sur les zones des assiettes de coupe agréées par le Ministère de tutelle

Ouvertes à l’exploitation durant la durée de la présente convention, un inventaire
d’exploitation.

Article 6 : Obligations du concédant

Après dépôt du plan d'aménagement par le concessionnaire auprès du Ministre chargé
des forêts, qui interviendra avant la date d’expiration de la présente convention, le
Ministère s’engage à signer au plus tard trois (3) mois après ce dépôt la convention
d’aménagement-exploitation définitive avec le concessionnaire et à apporter aux cahiers
des charges initiaux des PEA les modifications rendues nécessaires du fait de l'adoption
du plan d'aménagement, dans la limite des lois et règlements en vigueur.

Article 7 : Obligations du concessionnaire concernant l’aménagement

D'une façon générale, le concessionnaire s’engage à faciliter l'accès au P.E.A. n° 187 à
l'Administration forestière et au PARPAF et à coopérer dans la réalisation de l’ense

le
des études préalables à l'aménagement du permis.

1. Logistique

Sur le plan de la logistique, il fournira les moyens de déplacement des équipes
d'inventaire et veillera à ce que ces moyens soient bien disponibles selon le calendrier de
travail préalablement établi avec le PARPAF :

- tous les équipements techniques d'inventaires (voir Annexe 3), et la pharmacie de
première urgence seront acquis et mis à la disposition de ses équipes.
L'approvisionnement en eau de l’ensemble des équipes de terrain (société et
PARPAF) sera garanti là où c'est nécessaire ;

- l'accès aux zones difficiles sera facilité par l'ouverture de pistes utilisables par un
véhicule 4x4 ; ;

- le déplacement sur le terrain du personnel du PARPAF mandaté pour le suivi-
contrôle de qualité, soit un chef d'équipe et deux prospecteurs, sera assuré selon
des modalités établies au préalable entre le PARPAF et le concessionnaire ;

- le logement, dans des conditions décentes, sur les bases de la concession, des
ingénieurs du PARPAF chargés de l'encadrement des opérations du projet sera
assuré selon des modalités et un calendrier à établir.

2. Fiches d'inventaire

Le concessionnaire fournira, en particulier l’ensemble des fiches de terrain de l’inventaire
d'aménagement, au fur et à mesure de sa réalisation et selon une périodicité à déterminer
avec le concédant, à l’Administration forestière au travers du PARPAF qui pourra
vérifier à tout moment sa validité ;

3. Cellule d'aménagement

Le concessionnaire créera au sein de l’entreprise une cellule d'aménagement au plus tard
trois (3) mois à compter de la date de signature de la présente convention provisoire
conformément à l’article 4 du Décret d’attribution du PEA. Le concessionnaire recrutera
un aménagiste qui coordonnera les activités de cette cellule et qui travaillera directement
avec le chef d'équipe des inventaires. Cette cellule d'aménagement sera dotée d’un
équipement informatique de base pour les travaux de bureautique, de gestion et
traitement des données, et de cartographie. Une liste de cet équipement sera
communiquée au concessionnaire par le PARPAF au cours de la première année. La
cellule servira de bureau de liaison pour les ingénieurs du PARPAF. L'aménagiste de la
société veillera dès le départ des travaux au suivi et au respect du calendrier prévisionnel
élaboré par le projet ;

Considérant l'importance de la population riveraine sur le PEA, le concessionnaire devra
engager un responsable des affaires sociales (spécialiste en animation rurale) dont le
rôle sera de sensibiliser la population, de participer au-diagnostique socio-économique de
la zone et de traiter les cas de litiges.

4. Assiette de coupe provisoire

La surface totale potentiellement mise en exploitation par le concessionnaire pendant les
deux ans du programme ne devra pas dépasser un douzième de la surface utile du PEA.

La superficie utile du PEA utilisée pour le calcul de l’Assiette de Coupe Provisoire
celle déterminée après pré-stratification, d’après l’interprétation des images satellites. L,

valeur est ainsi, plus précise que celle donnée dans le Décret d’attribution. La superficie
utile ainsi calculée est de 110 060 ha.

Ainsi, l'assiette de coupe provisoire pour les deux années est de 9 200 ha positionnée sur
la carte reprise en Annexe 2.

La surface totale mise en exploitation par le concessionnaire durant les deux (2) ans ne
doit pas dépasser ces 9 200 ha.

Les résultats des inventaires d’exploitation réalisés dans les assiettes de coupe ouvertes à

l'exploitation ainsi que toutes données relatives à l'exploitation sur ces zones seront
communiqués à l'administration forestière de façon à les intégrer dans le plan
d'aménagement, et cela sur les deux années de la convention provisoire .

5. Plan d'investissement industriel

Le concessionnaire s’engage à fournir au concédant son plan de développement industriel
après le traitement des données d'inventaire, à court et à long terme afin de permettre une
programmation des activités. Toutefois, s'il s'avère que le concessionnaire possède déjà
une ou plusieurs unités de transformation capables de transformer 60 % de l'ensemble de
sa production grumes (normes légales) tous PEA attribués confondus, il lui sera possible,
toujours selon les résultats de l'inventaire, de proposer au Ministère l'approvisionnement
de ces sites à partir du PEA 187.

6. Formation des équipes et suivi de l'inventaire

Le concessionnaire s’engage à ne pas modifier la composition des équipes formées
affectées à l'inventaire d'aménagement sans l'approbation du PARPAF, durant toute la
durée de la convention provisoire et à ne les affecter qu’à cette tâche de façon à garantir
la qualité de l'inventaire et à ne pas en retarder son avancement.

Article 8 : Cahier des charges pour l’exploitation

1. Conditions de mise en exploitation

La mise en exploitation du permis est conditionnée par l'obtention d’une
autorisation d’ouverture de chantier délivrée par la Direction Générale des Forêts.

2. Normes d’exploitation

L'exploitation du PEA 187, se fera conformément aux obligations contractuelles
contenues tout d’abord dans la convention provisoire d’exploitation - aménagement et
ensuite au plan d'aménagement agréé par le Ministère chargé des forêts.

3. Diversification de la production

Toute société est tenue de diversifier, en plus des essences principales,
production en exploitant également les essences secondaires qu’elle juge facilem
commercialisables et figurant dans la liste se trouvant dans le tableau ci-dessous.

4. Diamètre minimum d’exploitation par essences

Dans l’attente de la mise en application du plan d'aménagement agréé par le
Ministère chargé des forêts, il est formellement interdit d’abattre des arbres de diamètres
inférieurs à ceux fixés par le tableau ci-après. Ces diamètres s’entendent-mesurés à 1,30
m au dessus du sol ou au dessus des contreforts pour les essences qui en comportent

Les arbres ne faisant pas partie de la liste établie dans le tableau ci-dessus peuvent
faire l’objet d’une exploitation à des fins commerciales uniquement après accord exprès
du service forestier, sanctionné par la normalisation de l'identification desdits arbres
(noms scientifique et commercial, Diamètre d’exploitabilité etc.) par voie d’arrêté du
Ministre Chargé des forêts.

Tableau restrictif de diamètre pour les arbres exploitables

N° | NOMS SCIENTIFIQUES NOM COMMERCIAL DME
1__| Gosswelerodendron balsamiferum Tola 90
# 2 __| Gilbertodendron deweevrei Limbali 90
3 _| Albizia ferruginea latandjan 90
4 | Afzelia sp Doussié 80
5 | Autranella Congolensis Mukulungu à 80
6_ | Baillonella sp Moabi 80
7 | Entandrophragma sp Sipo, Sapelli, Kosipo, 80
Tiama 80
[8 _| Erythrophloeum ivorens Tali 80
9 _ | Khayas Acajou 80
[10 | Lovoa trichiloïdes Dibetou 80
11_| Oxystigma oxyphyllum Tchitola 80
12 | Pericopsis elata Assamela 80
13_| Piptadeniastrum africanum Dabema 80
14 | Pycnanthus angolensis Ilomba 80
15 | Mitragyna stipulosa Abura 80
16 | Milicia excelsa Iroko 70 |
J 17_| Guarea cedrata Bossé claire 70 |
18_| Guarea thompsonii Bossé foncé 70
19_| Lophira alata Azobé 70 |
[20 | Antiaris africana Ako 70
21: | Canarium scweinfurthii AtHÉr 70
22_| Eribroma oblongum Eyong 70
[23 | Gambeya sp Longhi
| 24 | Aningeria sp Aniégré
25 | Nesogordonia sp Kotibé /
26 | Swartzia fistuloides Pao-rosa
27_| Milletia laurentii Wengé
28 | Triplochiton sclerozylon Ayous
29 | Guibourtia demeusei Bubinga
30 | Mammea africana Oboto
31 | Nauclea diderrichii Bilinga

Q

Pterocapus sp Padouk 60
Terminalia superba Limba-fraké | 60

Desbordesia sp Alep 2-50
Fagara s Olon 50
Mitragyna ciliata Bahia 50
Morus mésozygia Difou 50

Staudia stipitata
Diospyros sp Ebène

Mansonia altissima

A compter de la date de mise en application du plan d'aménagement agréé par le
Ministère chargé des forêts, seuls les Diamètres Minimum d’ Aménagement (DMA) fixés
par le plan d'aménagement seront exécutoires

5. Abattages spécifiques

La société pourra faire abattre sans limitation de diamètre ou d’essence, les arbres
se trouvant sur le passage d’une voie de vidange ou d’une route.

Les arbres ne figurant pas sur la liste précédente pourront également être abattus
en tous lieux du permis s’ils sont nécessaires à la construction des ponts et au besoin des
campements.

Si au cours de l’abattage, un arbre reste accroché à un autre appartenant à une
essence dont l’abattage est interdit, ou de dimension non exploitable, il sera procédé à la
coupe de l’arbre constituant l’obstacle. Ledit arbre sera évacué sur autorisation expresse
du responsable forestier local. Dans tous les cas, ces abattages sont admis sous réserve
d’en porter mention au carnet de chantier (prévu Art. 8.7 : tenue de carnet de chantier).

Une attention particulière devra être portée dans le cas des peuplements purs ou
semi purs d'espèces telles que l’Ayous ou le limbali.

6. Marquage de l’arbre abattu

Tous les arbres abattus seront marqués et façonnés en billes de diverses
dimensions à l’exception des arbres comportant les défauts cités ci-dessus, qui seront
tronçonnées et enregistrées sur le carnet de chantier prévu à l’article 8.7 du présent
document. :

Tout arbre abattu sera marqué à même le bois sur la souche et sur les billes, de
l'empreinte du marteau forestier numéroteur pour permette le ‘contrôle par
lPadministration forestière.

e Sur la souche : |
o La marque de la société SCD. l
© Le numéro d’identification de l’arbre et celui de la parcelle, |

Sur les billes, aux extrémités de chaque bille utile, après purge, les chutes {
étant exclues : |
© La marque de la société SCD. Il
© Le numéro d'identification de l’arbre et celui de la parcelle de |

prélèvement, à la peinture précédant le numéro d'identification de
l’arbre avec, s’il y a lieu, mention de la lettre précisant la position de la |
bille dans le fût.

|
Les billes issues d’un même fût désignées par des lettres majuscules dans l’ordre |
de l'alphabet français A désignera la bille de base, «B » la bille immédiatement |
supérieure « C » celle qui suit, etc. |

Toutes les billes marchandes seront évacuées des lieux de coupe, vers un parc à
bois ou tout au moins débardées et entreposées en un lieu de chantier, en bordure d’un |
voie d’évacuation.à l’exclusion des routes nationales.

7. Tenue du carnet de chantier |

La société SCD devra tenir, pour chacun des chantiers de prélèvement, un carnet
de chantier. Le carnet sera rempli au fur et à mesure des abattages. Les arbres prévus au
point 3, au cas où ils seraient commercialisés, seront marqués. Y seront inscrits : la date
de l’abattage, le numéro d'identification de l'arbre, l'espèce, le diamètre de référence à
1,30 m ou au dessus des contreforts, la longueur du fût, les diamètres aux découpes
supérieures, le volume du fût, puis le nombre, la lettre (A, B, C...), les dimensions
(longueurs, diamètres aux deux bouts) et le volume de chaque bille.

Les feuillets du carnet de chantier seront remplis de façon très lisible et |
simultanément à l’aide de papier carbone au crayon à bille. Les discontinuités, ratures et |
surcharges sur chacune des pages ne seront pas admise. |

Les feuilles n°2 et n°3 du carnet de chantier seront envoyés à la Direction des
ÿ Exploitations et Industries forestières et à l'Inspection Forestière de la Lobaye au plus
tard trois jours après la dernière inscription.

Ce document servira aux fins de statistiques mensuelles et de contrôle, Le carnet
de chantier contenant le feuillet n°1 ne doit quitter le chantier sous aucun prétexte. Il sera
à la disposition permanente pour consultation de la part des responsables techniques du
plan d’aménagement et des missions de contrôle des chantiers forestiers. é

Il sera présenté à toute réquisition des agents forestiers, qui y apposeront leur visa
en toute lettres, immédiatement après la dernière inscription. Le carnet de chantier sera f
vérifié et visé après chaque contrôle par le service forestier.

Au carnet de chantier seront annexés : une copie du décret d’attribution du PEA et
à défaut de la convention définitive d'aménagement exploitation, la conve
provisoire d’aménagement exploitation.

: 71 4
Avant tout usage de carnet de chantier, l’Inspecteur Préfectoral des He et Forêts
de la Lobaye le vérifie et paraphe la première et la dernière feuille. #

Pendant toute sa période d’activité, la société est tenue de conserver en archives
les carnets de chantier.

8. Les routes forestières

Les routes et pistes permanentes ouvertes par la société en vue de l’évacuation de
ses produits seront identifiées et répertoriées par le Ministère Chargé des Transports et
celui des Travaux Publics.

Des panneaux de signalisation à l’entrée et à la sortie du Permis et la
réglementation générale routière caractériseront la circulation au sein dudit Permis.

Les routes comporteront, nécessairement, des endroits aménagés pour
stationnement des grumiers. Elles seront pourvues de panneaux de signalisation aux
points présentant un réel danger.

Le tracé des routes et pistes principales devra tenir compte des contraintes du Plan
d'Aménagement et de l’avis des services du Ministère Chargé de l'Aménagement du
territoire

9. Exécution des coupes

L’abattage, le débusquage et le débardage seront conduits de façon à entraîner le
moins de dégâts (piste de débardage large, destruction de grande surface pour récupérer
une bille mutilation des arbres d’avenir etc.) possibles aux arbres d’avenir.

La coupe devra s’effectuer aussi près du sol que possible et toujours dans les
contreforts pour les arbres présentant cette caractéristique. Elle sera obligatoirement
plane et perpendiculaire à l’axe de l’arbre.

Aucune coupe ne s’effectuera par temps pluvieux ou lorsque soufflera un vent de
vitesse élevée.

Le long des routes et des pistes, en bordure de champs, rivières importantes et
lieux d’habitation ou de passage, les coupes seront réalisées sous la responsabilité de la
Société qui est tenue d’assurer la sécurité des biens et des personnes.

Aucun parc à bois ne doit être installé le long des routes nationales et
internationales empruntées par l'exploitant.

Pour tout ce qui précède, l’Exploitant est tenu de donner les instructions d’usage à
son personnel.

En cas de non respect des dispositions, un procès verbal relatif aux dégâts
dressé par l’Inspecteur Préfectoral des Eaux et Forêts de la localité concernée qui ren
compte à-la Direction des Exploitations et Industries Forestières ; celle-ci proposera
l'appréciation de sa hiérarchie le montant des pénalités et indemnités à recouvrer.

Par ailleurs, les arbres brisés à l’abattage seront considérés « abandonnés » et cette
mention figurera dans la colonne « observation » du carnet de chantier (en face du
numéro d’identification de l’arbre).

Si des arbres, après abattage, sont considérés inutilisables par suite de pourriture
au cœur, on portera la mention « pourri » dans la colonne » observation » du carnet de
chantier.

Il ne sera abandonné sur ou hors du permis aucun bois de valeur marchande.
Seront réputées abandonnées sur le permis, les billes non sorties du chantier après
abattage, sauf cas de force majeure évoqué par l’Exploitant et reconnu par le service
Forestier.

Seront réputées abandonnées hors du permis, les billes non vendues roulées et
stockées hors des limites du permis qui auront été sorties depuis plus de cent quatre vingt
et un (181) jours

A l'expiration de ce délai, l’Exploitant se verra obligé d’opter pour un délai
supplémentaire qui sera payant jusqu’à la fin des travaux de vidange total du permis. Le
taux de pénalité dans ce cas sera de 40 % de la valeur de taxe d’abattage par mois.

10. Délai de sortie des billes

Les billes tombées accidentellement lors du transport devront être rangées
immédiatement et enlevées dan un délai maximum de soixante et un (61) jours. Dans le
cas où interviendrait le service des Travaux Publics pour cause de défaillance, les charges
seront supportées par la Société.

A l’expiration du prélèvement sur un chantier donné, un délai maximum de cent
quatre vingt et un (181) jours sera laissé à l’exploitant pour la sortie de tous les bois
abattus.

Dépassé ce délai, une demande de sursis de soixante (60) jours maximum sera
adressée au Responsable de, l’Inspection Préfectorale des Eaux et Forêts. Elle devra
comporter les détails sur les grumes qui restent à débarder et à transporter avec référence
au carnet de chantier.

A l'expiration du délai de sursis, le taux de pénalité de 40 % de valeur de la taxe
d’abattage par mois supplémentaire sera appliqué.  -

11. Circulation des produits forestiers

Lorsque l’Exploitant fera circuler des produits forestiers, il devra établir une
feuille de route en double exemplaire mentionnant :
- le lieu de destination et les noms des destinataires ;
-  lessence et la nature des produits ;
- la qualité (volume ou tonnage) par type de produit ;
- la date d'expédition ;

- s’il s’agit des grumes, le numéro de chaque grume et le numéro du
PEA d’où sont extraits les produits ;
- le tonnage total transporté.

Les feuilles de route seront établies sans ratures ni surcharges, arrêtées et
paraphées par l’expéditeur, qui est dans ce cas titulaire du PEA.

Tous les documents cités ci-dessus doivent être accompagnés de Certificat (s)
d'Origine (s) pour la sortie du territoire. :

La non observation de ces dispositions entraînera des sanctions prévues à l’Article
100 du code forestier.

12. Documents de déclaration des mouvements des bois

Conformément à l’Article 79 de la loi 90.003 du 9 juin 1990 portant Code
Forestier Centrafricain, l'exploitant doit transmettre, le 20 de chaque mois, un état
récapitulatif du mois précédent. Cet état comprendra le mouvement de bois du mois
considéré, qui reprendra les données du carnet de chantier relatives au volume utile avec
les noms des pays importateurs.

Les documents devront être remplis conformément aux modèles ‘de formulaire
fournis pas l’administration.

Les documents devront être parfaitement lisibles et ne comporteront aucune rature
ni surcharge sous peine de pénalité prévue par l’Article 77 du code forestier.

13. Disposition pour retard de déclaration des mouvements des bois

Dans le cas de dépôt de déclaration des mouvements de bois dans le délai légal,
une sommation sera adressée à la société SCD, Cette déclaration devra parvenir sous dix
(10) jours sous peine d’encourir une pénalité forfaitaire de 500 000 FCFA.

Si le mouvement de bois certifié exact n’est pas fourni à l’administration dans ce
délai, un ordre de recette d’un montant égal au double du mois précédent sera établi et
ultérieurement réajusté à la réception de l’état.

Ces dispositions s’appliquent sauf en cas de force majeur constaté par le Ministère
chargé des forêts.

14. Bilan annuel

Chaque année avant fin février, la société présentera un dossier comprenant le
bilan d’exploitation de l’année écoulée ainsi que le programme de l’année en cours
correspondant au plan d’aménagement en vigueur. Le dossier devra comporter un état
chiffré des activités de la société au cours de l'exercice écoulé.

Ce dossier sera adressé au Ministre Chargé des forêts et fera l’objet d’une évaluation p:
une Commission d’experts désignée par les autorités concernées.

#

15. Actions de protection et d'aménagement de la zone

Dans les secteurs concédés, la question de culture vivrière sera traitée dans le plan
d’aménagement.

L'exploitant signalera toute présence irrégulière (implantation de villages,
plantations industrielles ou toute autre activité anthropique) aux institutions publiques qui
prendront les mesures adéquates.

16. Entretien des pistes et routes classées

L'exploitant sera tenu d’assurer une maintenance de toutes routes et pistes
classées constituant ses voies d'évacuation des produits forestiers.

Il doit participer à l’entretien des routes régionales et pistes rurales ainsi qu’à la
construction et / ou à l’entretien des ouvrages d’art sur l’Assiette de Coupe Provisoire et
sur les voies d'accès qui relient l’ACP aux routes nationales et régionales.

Les coupes devront se limiter à une distance maximale de 50 mètres des routes
(code régional, FAO, 2003).

Aucun parc à bois ne sera installé à moins de 100 mètres le long des routes
nationales et internationales. #

17. Clauses sociales

La société s'engage à employer en priorité de la main d’œuvre Centrafricaine. Il
ne sera fait appel à la main d’œuvre étrangère que dans la mesure où il ne sera pas trouvé
sur place de candidats suffisamment qualifiés.

La société devra assurer pour son personnel la formation continue et les
établissements humains, notamment les logements, les installations sanitaires et scolaires
en matériaux durables.

Elle devra en outre favoriser les activités sportives, culturelles et communautaires
de la localité.

Elle s’engage à recevoir et à accorder des facilités à des missions de recherche
dans le domaine forestier et à des étudiants lors des voyages d’études ou pendant leurs
stages professionnels. à

La société dressera le bilan annuel chiffré des activités dans le domaine social,

Le concessionnaire s’engage à intégrer l’ensemble de ses mesures en faveur des
populations riveraines et de ses salariés dans un plan d’ensemble et un zonage cohérent
issu d’une concertation locale dont le mécanisme sera précisé à l’issu du diagnostic
socio-économique.

18. Clauses environnementales
22: Causes environnementales

Le concessionnaire s’engage à :

= rendre compte à l'administration forestière de tout acte délictueux en matière de
faune observé sur sa concession ;

- limiter l’accès au permis dans le respect de la législation en vigueur ;
= Soutenir tous les projets d’alternative à la Consommation de viande de chasse pour
son personnel suivant des conditions restant à déterminer entre les parties

concernées ;

- interdire dans son règlement intérieur le transport d’armes de chasse, de chasseurs
et de viande de chasse à bord de ses véhicules.

4 19. Dispositions disciplinaires

Tout manquement aux termes de l’article 8 sera sanctionné par les dispositions de
la loi 90.000 du 3 juin 1990 portant Code "Forestier Centrafricain et ses textes
d’application. à

L’inexécution des obligations imparties pourra donner lieu à une astreinte ou à
l'exécution d’office par l’administration sur les frais de la société.

Article 9 : Fiscalité

La présente convention ne modifie en rien les obligations fiscales du concessionnaire,

Article 10 : Rupture de la convention provisoire

# Le concédant pourra annuler la présente Convention si le concessionnaire venait à
manquer à ses obligations contractuelles Ou commettait des infractions graves ou répétées
aux lois et réglementations en vigueur, notamment toutes celles concernant la législation
forestière,

Article 11 : Modification - Entrée en vigueur

La présente convention entrera en vigueur trois mois après la signature par les deux
parties. Toute modification des dispositions de cette convention ultérieure à sa signature,
ne se fera qu'avec le consentement des deux parties concernées.

Signé à Bangui en quatre exemplaires, le î 1 AOÛT 2007

Le Directeur Général

inistre d'Etat aux Eaux, Forêts,
Chasse et Pêche

Chargé de l'environnement |

M. Bagarella VALERIO

Pièces jointes en annexes :

Ÿ Annexe 1 : Photocopie du Décret d’attribution du PEA

Ÿ Annexe 2 : Carte de l'assiette de coupe provisoire

* Annexe3 : Liste du matériel nécessaire

15
